Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/20/2021 has been entered. Claims 2, 9 and 11 are canceled. Claim 1,3-8 and 10 remain pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al. (US 20140372937 A1 hereinafter Shieh) in view of Ainalem (US 20160299588 A1 hereinafter Ainalem) and Murakami et al. (US 20150020022 A1 hereinafter Murakami).

claim 1, Shieh teaches a computer-readable non-transitory recording medium storing a program that causes a computer to execute a procedure, the procedure comprising: [medium with computer program ¶9]
displaying, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation including a user touch input on the display target page; [Fig. 4A illustrates a pages that is scrollable with portions not displayed (further messages) with touch input ¶3 , ¶33]
displaying, on the screen and embedded in the display target page, content that is separably scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content; and [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. Referring to FIG. 4B and FIG. 4C, since the frame 42 is entirely shown on the touch screen, when there is a scrolling operation T1 performed on the frame 42, only the content of the frame 42 is scrolled according to the scrolling operation T1 (as shown in FIG. 4C). On the other hand, referring to FIG. 4D and FIG. 4E, since the frame 44 is partially shown on the touch screen, when there is a scrolling operation T2 performed on the frame 44, the page 40 is scrolled according to the scrolling operation T1 and the frames 42 and 44 are also scrolled following the page 40, but the content in the frame 44 is not scrolled according to the scrolling operation T1."]

Shieh does not specifically teach invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value.
However, Ainalem teaches invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value. [Fraction of a display area (ratio of display area and screen) used to persist information (invalidate scroll) ¶37 "the threshold limit may be a fraction of the display area of the touch-sensitive display 118. In addition, information, such as a banner line or other information, may be displayed on the touch-sensitive display, before and after scrolling such that the information persists and is not moved on the touch-sensitive display 118 regardless of the amount of scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by incorporating the invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value disclosed by Ainalem because both techniques address the same field of scrollable touch interfaces controlling content and by incorporating Ainalem into Shieh improves use and simplicity for touch screen displays making them more desirable. [Ainalem ¶3]

However, Murakami teaches the invalidating invalidates the scroll function by converting the content into a snapshot image; and [captures images of scrolled contents ¶5, ¶33 "obtain and store many captured images based on scrolling directions", "a screen of a scroll destination"]
displaying the snapshot image in a state of receiving an operation request for the content. [display image having state Fig. 4, ¶45, ¶51 "image displayed on the screen is replaced with the captured image"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the invalidating invalidates the scroll function by converting the content into a snapshot image; and displaying the snapshot image in a state of receiving an operation request for the content disclosed by Murakami because all techniques address the same field of scrollable interfaces and by incorporating Murakami into Shieh and Ainalem improves the speed of scrolling that’s more efficient for caching [Murakami ¶13]

As to dependent claim 3, the rejection of claim 1 is incorporated. Shieh, Ainalem and Murakami further teach  wherein the procedure invalidates the scroll function by ignoring the scroll operation described on the display target page.  [Shieh invalidates by not sending (ignore) ¶44 "If the application is identified as the unregistered application, the frame representing the application is set as the content unscrollable frame and when a scrolling operation is performed 

As to dependent claim 6, the rejection of claim 1 is incorporated. Shieh, Ainalem and Murakami further teach  wherein the procedure determines the size of the display area of the content based on a size of the content described on the display target page.  [Shieh frames (areas) determine size so it’s unscrollable (based on content) ¶28-¶29 “frames in the page is arranged to make at least one content unscrollable frame be shown on the touch screen 12”]

As to dependent claim 7, the rejection of claim 1 is incorporated. Shieh, Ainalem and Murakami further teach  wherein, when a size of the content is changed, the procedure determines whether or not the size of the display area of the changed content is greater than the first value or the ratio of the size of the changed content and a size of the screen is greater than the second value.  [Shieh resize/add frames ¶28 “resize button”; ratio ¶28 “one-third width of the touch screen”]


As to independent claim 8, Shieh teaches a page display device comprising: [apparatus ¶9]
a memory; and a processor coupled to the memory and the processor configured to: [medium with computer program ¶9]medium with computer program ¶9]
display, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation 
display, on the screen and embedded in the display target page, content that is separable scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content, and  [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. Referring to FIG. 4B and FIG. 4C, since the frame 42 is entirely shown on the touch screen, when there is a scrolling operation T1 performed on the frame 42, only the content of the frame 42 is scrolled according to the scrolling operation T1 (as shown in FIG. 4C). On the other hand, referring to FIG. 4D and FIG. 4E, since the frame 44 is partially shown on the touch screen, when there is a scrolling operation T2 performed on the frame 44, the page 40 is scrolled according to the scrolling operation T1 and the frames 42 and 44 are also scrolled following the page 40, but the content in the frame 44 is not scrolled according to the scrolling operation T1."]
invalidating scrolling [frames may be unscrollable which invalidate scroll commands ¶29 "frames of the page may be classified into content scrollable frames and content unscrollable frames"]
Shieh does not specifically teach invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by incorporating the invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value disclosed by Ainalem because both techniques address the same field of scrollable touch interfaces controlling content and by incorporating Ainalem into Shieh improves use and simplicity for touch screen displays making them more desirable. [Ainalem ¶3]
Shieh and Ainalem fail to teach the invalidating invalidates the scroll function by converting the content into a snapshot image; and displaying the snapshot image in a state of receiving an operation request for the content.
However, Murakami teaches the invalidating invalidates the scroll function by converting the content into a snapshot image; and [captures images of scrolled contents ¶5, ¶33 "obtain and store many captured images based on scrolling directions", "a screen of a scroll destination"]

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the invalidating invalidates the scroll function by converting the content into a snapshot image; and displaying the snapshot image in a state of receiving an operation request for the content disclosed by Murakami because all techniques address the same field of scrollable interfaces and by incorporating Murakami into Shieh and Ainalem improves the speed of scrolling that’s more efficient for caching [Murakami ¶13]

As to independent claim 10, Shieh teaches A page display method comprising:
displaying, on a screen, a display target page that is scrollable to display portions of the display target page not currently displayed on the screen in response to a first scroll operation including a user touch input on the display target page; [Fig. 4A illustrates a pages that is scrollable with portions not displayed (further messages) with touch input ¶3 , ¶33]
displaying, on the screen and embedded in the display target page, content that is separably scrollable from the display target page to display portions of the content not currently displayed on the screen in response to a second scroll operation including a user touch input on the content; and [Fig. 4A-D illustrates scrollable content in a page separate from other scollable page content  (two scrollable frames) ¶33 "Referring to FIG. 4A, a page 40 displayed on the touch screen comprises two content scrollable frames 42 and 44. In this example, one condition at which the frame can be scrolled is that the frame has to be entirely shown on the touch screen. 
invalidating scrolling [frames may be unscrollable which invalidate scroll commands ¶29 "frames of the page may be classified into content scrollable frames and content unscrollable frames"]
Shieh does not specifically teach invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value.
However, Ainalem teaches invalidating a scroll function for receiving the second scroll operation on the content when a ratio of a size of a display area of the content and a size of the screen is greater than a first value. [Fraction of a display area (ratio of display area and screen) used to persist information (invalidate scroll) ¶37 "the threshold limit may be a fraction of the display area of the touch-sensitive display 118. In addition, information, such as a banner line or other information, may be displayed on the touch-sensitive display, before and after scrolling such that the information persists and is not moved on the touch-sensitive display 118 regardless of the amount of scrolling"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh by 
Shieh and Ainalem fail to teach the invalidating invalidates the scroll function by converting the content into a snapshot image; and displaying the snapshot image in a state of receiving an operation request for the content.
However, Murakami teaches the invalidating invalidates the scroll function by converting the content into a snapshot image; and [captures images of scrolled contents ¶5, ¶33 "obtain and store many captured images based on scrolling directions", "a screen of a scroll destination"]
displaying the snapshot image in a state of receiving an operation request for the content. [display image having state Fig. 4, ¶45, ¶51 "image displayed on the screen is replaced with the captured image"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh and Ainalem by incorporating the invalidating invalidates the scroll function by converting the content into a snapshot image; and displaying the snapshot image in a state of receiving an operation request for the content disclosed by Murakami because all techniques address the same field of scrollable interfaces and by incorporating Murakami into Shieh and Ainalem improves the speed of scrolling that’s more efficient for caching [Murakami ¶13]

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh, Ainalem and Murakami as applied in the rejection of claim 1 above, and further in view of Stoub (US 20010011364 A1 hereinafter Stoub) (Previously Cited).

As to dependent claim 4, Shieh, Ainalem and Murakami teach all the limitation of the rejection on claim 1 incorporated above.  Shieh, Ainalem and Murakami further teach validating the scroll function for receiving the second scroll operation on the content displayed on the different page; and [Shieh receives scroll and sees if it can (validates) ¶6]
scrolling the content in response to receiving the second scroll operation.  [Shieh scroll content ¶6]
Shieh, Ainalem and Murakami do not specifically teach receiving an operation request for the content and displaying, in response to receiving the operation request for the content, the content on a different page from the display target page. 
However, Stoub teaches receiving an operation request for the content; [Stoub request pages content ¶42]
displaying, in response to receiving the operation request for the content, the content on a different page from the display target page; [Stoub page turning ¶42]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the page interface by Shieh, Ainalem and Murakami by incorporating the receiving an operation request for the content and displaying, in response to receiving the operation request for the content, the content on a different page from the display target page disclosed by Stoub because all techniques address the same field of 

As to dependent claim 5, the rejection of claim 4 is incorporated.  Shieh, Ainalem, Murakami and Stoub further teach receiving an operation of returning from displaying the different page to displaying the display target page; and [Stoub page turning ¶42] replacing the content in the display target page with the scrolled content on the different page. [Stoub page turning ¶42]

Response to Arguments	
Applicant's arguments filed 05/20/2021. In the remark, applicant argues that: 	
(1) Shieh, Ainalem and Stoub fail to teach "displaying the snapshot image in a state of receiving an operation request for the content" as recited in amended claim 1.
	
As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under  35 U.S.C. 103 as being unpatentable over Shieh in view of Ainalem and Murakami as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BEAU D SPRATT/Primary Examiner, Art Unit 2143